DocuSign Envelope ID: 5D5CB368-0C41-460C-8F64-9C1B99857E41
                     Case 1:20-cv-04660-GHW Document 20-5 Filed 11/23/20 Page 1 of 2




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
            -------------------------------------------------------
                                                                      :
            KENNETH LEAR,                                             :   Case No. 1:20-cv-04660-GHW
                                                                      :
                                             Plaintiff,               :
                                                                      :   DECLARATION OF GRISEL GARCIA
            v.                                                        :   RODRIGUEZ IN SUPPORT OF
                                                                      :   DEFENDANTS’ MOTION TO DISMISS
            ROYAL CARIBBEAN CRUISES LTD.,                             :
            d/b/a ROYAL CARIBBEAN                                     :
            INTERNATIONAL, GREGORY BROWN,                             :
            individually, ROBERT KING, individually,                  :
            and GRISEL GARCIA RODRIGUEZ,                              :
            individually                                              :
                                                                      :
                                          Defendants.                 :
                                                                      :
            -------------------------------------------------------

                     I, GRISEL GARCIA RODRIGUEZ, declare as follows:

                 1. I am currently a PEME Nurse Specialist for Royal Caribbean Cruises Ltd. (“RCCL”). I

            submit this declaration in support of Defendants’ Motion to Dismiss. This declaration is based

            upon my personal knowledge of the facts set forth herein, unless otherwise indicated.

                 2. At all relevant time periods I have resided in the State of Florida.

                 3. As part of my duties and responsibilities as a PEME Nurse Specialist, I correspond with

            applicants regarding their pre-employment medical testing.

                 4. As part of my duties and responsibilities, I corresponded with Plaintiff via electronic mail

            regarding his pre-employment medical testing.

                 5. I have never met Plaintiff in person.

                 6. I have never traveled to New York to meet with Plaintiff.




                                                                      1
DocuSign Envelope ID: 5D5CB368-0C41-460C-8F64-9C1B99857E41
                     Case 1:20-cv-04660-GHW Document 20-5 Filed 11/23/20 Page 2 of 2




                 7. In or around May 2018, I advised Plaintiff via electronic mail that his self-reported blood

            test results would not meet RCCL’s minimum requirements and he would not be able to move

            forward with the medical clearance process until they improved.

                 8. I declare under penalty of perjury that the foregoing is true and correct.



            Executed:        October 23, 2020
                             Miami, Florida


                                                                          ________________________
                                                                          Grisel Garcia Rodriguez


                                                                                                      44478500.1




                                                              2
